The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Arguments
	As an initial matter, it is noted that this Office action is Non-Final due to the inclusion of a newly applied rejection under 35 USC 112(a).  Additionally, the discovery of additional prior art herein provides for new prior art based rejections.
	It is noted that the previously applied rejection of claims 15-21 under 35 USC 101 is herein withdrawn because the claim now positively requires that at least two assessment models, which includes at least one model other than the RECIST models.  Therefore, the method of claim 15 positively requires a model other than the RECIST to be stored in the computer memory and, potentially, chosen and used by the system.  It is noted that all claims and limitations of claim 15-21 relate specifically to the RECIST method still.  As such, these claims continue to be rejected by the Applicant Admitted Prior Art of RECIST.161000*

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-14 are rejected under 35 U.S.C. 101 because, although the claims relate to a computing system which is a machine (Step 1), the claimed invention is directed to an abstract idea, specifically to mental processes (Step 2A: Prong 1) without significantly more.
The claims recite the application of the RECIST approach to tumor/lesion assessment on a computing system.  In CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) the court held “that the incidental use of ‘computer’ or ‘computer readable medium’ does not make a claim otherwise directed to process that ‘can be performed in the human mind, or by a human using a pen and paper’ patent eligible”.  Pages 33-43 of the accompanying NPL entitled “RECIST 1.1 Training Workshop” illustrates that the RECIST method may be performed with pen and paper and has been performed in this manner since it was developed and published in February 2000, and subsequently updated as RECIST 1.1 in 2009.  As such, and based on the ruling by the court in CyberSource Corp. v. Retail Decisions, Inc., the computer implementation of the RECIST method is not patent eligible.  Additionally, “RECIST has multiple versions each with rules for which lesions qualify for measurement, how the measurements are combined, which previous exam is classified as the comparison exam, etc.” (see paragraph 80 of the specification of the instant application). Therefore, the claim still reads on the use of the RECIST method being performed by a computing system, because “determin[ing] an assessment model from a plurality of available assessment models” reads on the computer determining which one of the multiple versions of RECIST to use, “each with rules.”  Obviously, in order for the computer to determine to use one version over the other version of RECIST, these two methods of RECIST must be stored on the computer for it to have the ability to access the method and implement it.  In other words, it is already part of the process of the RECIST method to make a determination of whether “RECIST sums a total of longest diameter measurements across the related lesions” or “For certain types of cancers, RECIST indicates that sums of the short axis measurements of lesions are used” (as admitted by the Applicant in paragraph 80 of the originally filed specification).  And it is clear that the determination of which to use (i.e., longest diameter or short axis) is based on rules and/or preferences as provided within the guidelines of the RECIST method itself.
With regard to Step 2A, Prong 2, the judicial exception is not integrated into a practical application because beyond placing this assessment technique onto a computing system, the RECIST method itself is wholly unchanged.  Based on the discussion of CyberSource Corp. v. Retail Decisions above, it is clear “that the incidental use of ‘computer’ or ‘computer readable medium’ does not make a claim otherwise directed to process that ‘can be performed in the human mind, or by a human using a pen and paper’ patent eligible”.  As such, the “incidental use of ‘computer’” cannot be the practical application, itself.  Furthermore, the use of a computer to perform the steps of the RECIST method does not, in and of itself, represent an improvement in the functioning of computers, but merely uses a computer to expedite the RECIST method.  This is the same result as was discussed in FairWarning IP, LLC. V. Iatric Systems, Inc., in which the court held that “FairWarning’s claims merely implement an old practice in a new environment. [The claimed rules of FairWarning] are the same questions (though perhaps phrased with different words) that humans in analogous situations detecting fraud have asked for decades, if not centuries. While the claimed system and method certainly purport to accelerate the process of analyzing audit log data, the speed increase comes from the capabilities of a general-purpose computer, rather than the patented method itself. Thus here, as in Electric Power, “the focus of the claims is not on . . . an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.”
With regard to Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, although certain aspects of the claims are specific to the use of a computer (e.g., “a software-implemented measurement tool”), these additions are nothing more than insignificant extra-solution activity and/or generally link the use of a judicial exception to a particular technological environment or field of use.  Regarding these being insignificant extra-solution activity, it is noted that the court held that “performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989) to be insignificant extra-solution activity.  Additionally, these limitation amount to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output); See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968.  Regarding these being the general linking of the judicial exception to a particular technological environment or field of use, in FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016), the court held that “specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.”  In the same way, the use of a computer to acquire the data for the RECIST methods merely limits the claims to the computer field, and/or is a repercussion of applying the known methods of RECIST to the computer field.

None of claims 3-14 recite more than the computer-implementation of RECIST 1.1.  At most, any additional elements recited in the claims that are not the RECIST method itself are nothing more than insignificant extra-solution activity and/or generally link the use of a judicial exception to a particular technological environment or field of use, as discussed above with regard to “a software-implemented measurement tool”.  For instance, these additional elements include the use of warnings when measurements are outside of the assessment rules specified by RECIST 1.1 (e.g., claims 11), allowing a user to override prescribed assessment rules (e.g., claim 14), and/or utilization of specific colors to indicate portions of measurements are beyond those dimensions set by the assessment rules of RECIST 1.1 (e.g., claims 12-13).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites in line 7, “wherein the assessment model is determined based on at least one user preference”.  Claim 15 recites the same limitation in line 6. The following are the paragraphs in the PGPUB 2017/0046498, herein representative of the originally filed specification, that discuss a “user preference”:

Paragraph 27
“Any discussion herein of user preferences should be construed to also, or alternatively, include user group preferences, site preferences, system preferences, and/or default software preferences.”

Paragraph 52
“In one embodiment, the placement and/or size of the bilinear measurement tool is configurable based on user preference or characteristics of the images being viewed, as well as any other factors. For example, images of different modalities may be associated with default bilinear measurement tool sizes that are different.”

Paragraph 53
“In one embodiment, the bilinear measurement tool may be automatically positioned on lesions based on results of computer aided diagnostics that are performed on the medical image or user preferences.”

Paragraph 75
“In one embodiment, the previous image panes 710, 720 are provided automatically, in response to user preferences indicating that such previous image panes should be displayed when an index lesion with previous measurements is selected.”

Paragraph 89
“In one embodiment, the computing system 150 selects the appropriate assessment model based on user preferences, user group preferences, system preferences, and/or default software preferences, based on one or more of various types of information. For example, the computing system 150 may select one or more assessment models to apply to a particular image (or image series) based on user rules, site rules, tumor type, patient information, whether or not the patient is part of a clinical trial, treatment course, referring physician, etc.”

Paragraph 103
“Beginning in block 1610, the computing system 150 determines an assessment model to apply. As discussed above, the assessment model may be selected automatically by the computing system (e.g., based on DICOM header information, information associated with previous exams of the patient, user preferences, site preferences, software preferences, etc. and/or manually by the viewer (e.g., using the assessment model selection interface 904 of FIG. 9).”

Paragraph 109
“The particular data that is provided in the report may be based on user preferences, user group preferences, system wide preferences, software preferences (e.g., preferences built into the modules), default preferences, or other customized preferences. For example, a particular user may wish to have only the textual 

From the above, the most detailed description of what constitute a “user preference” is paragraph 27 which generically states that “Any discussion herein of user preferences should be construed to also, or alternatively, include user group preferences, site preferences, system preferences, and/or default software preferences.”  This only makes the term “user preference” more broad, rather than more narrow and well-defined.
Paragraphs 52 and 53 are unrelated to the user preferences that would be used in determination of a particular assessment model and are, instead, directed to the bilinear measurement tool which is discussed later in claim 1 (see the second “determine” paragraph).
Paragraph 75 also is not directly related to the use of user preferences in determination of a particular assessment model.  However, it is noted that this paragraph appears to state that a user preference can be something that indicates that particular image(s) should be used when a first criteria is met (e.g., “that such previous image panes should be displayed when an index lesion with previous measurements is selected”).  In this way, it is unclear what exactly is the distinction between a “user preference” and a “rule” based on the specification.
Paragraph 89 essentially repeats the language of the claim verbatim (e.g., “In one embodiment, the computing system 150 selects the appropriate assessment model based on user preferences, user group preferences, system preferences, and/or default software preferences, based on one or more of various types of information”).  This paragraph then provides an example by stating “For example, the computing system 150 may select one or more assessment models to apply to a particular image (or image series) based on user rules, site rules, tumor type, patient information, whether or not the patient is part of a clinical trial, treatment course, referring physician, etc.”.  Therefore, just as described in the preceding paragraph with respect to paragraph 75, it appears that a “user preference” is not distinct from “user rules, site rules, tumor type, patient information, whether or not the patient is part of a clinical trial, treatment course, referring physician, etc.”.  Additionally, the ending of “etc.” makes it even more unclear as to where the metes and bounds of this limitation ends.
Paragraph 103 fails to provide any additional clarification and extends the number of options that the system may use in automatically determining which assessment model to utilize (e.g., “selected automatically by the computing system (e.g., based on DICOM header information, information associated with previous exams of the patient, user preferences, site preferences, software preferences, etc.”).


As can be seen from the description above, there is no portion of the specification that outlines or defines what is considered a “user preference” that would enable the claimed computing system to “automatically determine an assessment model from a plurality of available assessment models stored in computer memory”.  As such, the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, and therefore fail to meet the enablement requirement set forth by 35 USC 112(a).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

(A) The breadth of the claims
The claims recite (claim 1 being exemplary) “a computing system comprising: one or more hardware processors configured to execute software instructions to cause the computing system to: automatically determine an assessment model from a plurality of available assessment models stored in computer memory to apply in determining a disease stage of a patient… and wherein the assessment model is determined based on at least one user preference…”.  No other portion of the independent claims or dependent claims provides further narrowing of this claimed subject matter in question.  As such, a “user preference” is the only attribute being claimed that provides for the computing system to “automatically determine an assessment model from a plurality of available assessment models stored in computer memory”.  As illustrated above, there is no clear definition of what a “user preference” is or how it would provide the computing system with worthwhile information that allows the computing system to not a rule (although this is arguable based on paragraphs 75 and 89 as discussed above).  As such, it is noted clear what would constitute a “user preference” in the context of the applicant’s invention.

(B) The nature of the invention
The invention pertains to an expert system for automatically choosing the most appropriate disease assessment model among a plurality of assessment models with which the stage of a patient’s disease will be determined.  

(C) The state of the prior art
With regard to the use of user preferences in determining a particular model or service to provide to a user, an IEEE article entitled “User-preference-based service selection using fuzzy logic”, authored by Zhengping Wu and Mu Yuan  (herein, the NPL) illustrates the complex nature of such a task.  In the application, the automatic determination of one of a plurality of models is given little to no discussion in the specification and merely recited as occurring in the claims based on a “user preference”.  As illustrated by the NPL, the choosing of a single service/model from a plurality based on “user preference(s)” requires complex algorithms and, often, more than a single preference.  Additionally, consideration of the specific preferences utilized within such an algorithm will greatly alter the results, making such a process either effective or ineffective.

(D) The level of one of ordinary skill
The subject matter in question relates to the meaning of “user preference”.  The decision of what factors to allow a user to define with regard to a set of “user preferences” is pivotal in creating a working system.  For example, in the NPL they discussion in Section IV. Implementation that “The factors which involved in this selection task are price, reputation, feedback amount, availability, and response time. They are what the customers mostly attend to.”  In other words, careful consideration is required to determine which factors to acquire preferences for from a user are most relevant to the subject matter to which the system pertains.  In the NPL, they are dealing with choosing hotels and airlines, so “price, reputation, feedback amount, availability, and response time” are the most relevant, based on the authors’ opinions and the study they performed.  However, a different person may decide that “reputation” is not as relevant and therefore, not a user preference that should be included in the algorithm.

(E) The level of predictability in the art
Firstly, one of skill in the art would have to review all assessment models that are stored in the computer memory, then deduce the common qualities between all such methods for which any user preference factors may be acquired that would the system to weigh the use of a first assessment model more heavily over the use of a second assessment model.  Next, an algorithm would need to be to be devised that would utilize the various factors that were determined to be most relevant.  The possibilities of different factors and different algorithms would result in hundreds or thousands of different possibilities with varying degrees of more or less effective/useful results.  In other words, there is a low level of predictability in the art of using “user preferences” in a computing system to automatically make determinations, as there are an enormous amount of variables to consider (e.g., different factors, number of factors to use, how to integrate the factors into an algorithm to provide a useful result).

(F) The amount of direction provided by the inventor
The discussion above of the cited paragraphs of the specification provide little to no direction with respect to what factor would be used as a “user preference” by the system and the claimed invention.  Furthermore, there is no detail to any algorithm or example that illustrates the simplest of direction by the inventors of how a computing system, as claimed, would be capable of automatically determining one assessment model from a plurality based on any “user preference”.

(G) The existence of working examples
The specification fails to provide a single working example.  As illustrated by the NPL, the use of a user preference to automatically decide on a single service requires multiple user preferences and can include a wide range of possible factors.  The specification provides no details to the meaning of “user preferences” other than to state that it should be more broadly interpreted to “include user group preferences, site preferences, system preferences, and/or default software preferences” (see paragraph 27). 

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
One of ordinary skill in the art would not be able to make or use this invention, as currently claimed, without undue experimentation.  Firstly, one of skill in the art would have to review all assessment models that are stored in the computer memory, then deduce the common qualities between all such methods for which any user preference factors may be acquired that would the system to weigh the use of a first assessment model more heavily over the use of a second assessment model.  Next, an algorithm would need to be to be devised that would utilize the various factors that were 

With no guidance provided by the specification, other than to say that “user preferences should be construed to also, or alternatively, include user group preferences, site preferences, system preferences, and/or default software preferences” (see paragraph 27), “the computing system 150 selects the appropriate assessment model based on user preferences” (see paragraph 89) and/or “the assessment model may be selected automatically by the computing system (e.g., based on DICOM header information, information associated with previous exams of the patient, user preferences, site preferences, software preferences, etc.” (see paragraph 103), one of ordinary skill in the art would be required to partake in undue experimentation in order to create and/or use the invention.  Even once a particular set of factors and an algorithm to incorporate such factors into a system that could automatically make such a determination is devised, it would be unclear if one of ordinary skill in the art is infringing on the current claims, as neither the claims nor the specification provide an understanding of what constitutes a “user preference”.
For the reasons presented above, the specification does not enable any person skilled in the art to make and use the invention commensurate in scope with these claims, and the claims are therefore rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.


Claims 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the term “DR model” in name, does not reasonably provide enablement for teachings that allow one of ordinary skill in the art to create a method by which a user preference or any type of criteria would be used to by a processor to automatically determine that a “DR model” should be applied.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Particularly, there is no example of what constitutes a “DR model” within the specification.  The first instance of this type of model is in the latter half of paragraph 85 of the PGPUB, where it states that in addition to the RECIST and Gottlieb models: 

Other assessment models may also be available. For example, assessment models that use other measurements, such as volume, area, contrast uptake, standard uptake value (e.g., SUV for PET and PET/CT) may also be used with the systems and methods discussed herein. For purposes of discussion, additional assessment models referred to as "DR" assessment models, in addition to the RECIST and Gottlieb assessment models, are discussed herein. The details of these assessment models, as disclosed in the above noted references and other publicly available documents, are incorporated by reference in their entirety.

The statement that “The details of these assessment models, as disclosed in the above noted references and other publicly available documents, are incorporated by reference in their entirety” has no bearing on “DR models”, as DR models were not discussed above this quote and the incorporation of “other publicly available documents” by reference is an improper incorporation by reference (since there are not specific “other publically available documents” addressed) and provides no clarification of what is considered a “DR model”, nor does this illustrate that the applicant had possession of such a model at the time of the invention.
Later in the specification (see paragraph 91), there is an example “DR 0.1” model that has been selected with respect to Figure 10.  Paragraph 91 states, “Assuming the DR 0.1 assessment model classifies a disease stage as progressive if the increase in longest diameter assessment scores is more than 25%, the computing system 150 determines that the current disease stage is progressive and indicates such with the notation ‘PD’ shown in FIG. 10.”  This is stated as an assumption and it is unclear if this is an actual assessment model, or if the Applicant is using the acronym “DR” as a placeholder to represent any and all assessment models that are publicly available.  If the latter, then the Applicant fails to meet the written description requirement for any models other than the RECIST and the Gottlieb, as no other models are described in the specification in such a way that it is clear that the Applicant had and/or was aware of such models at the time of the invention.
In Figure 12, there is shown “DR 0.1” and “DR 0.2” as selected in the user interface, but no descriptions of what these models consist of, and therefore, it is not clear to one of ordinary skill in the art how a computing system would perform a method to automatically select any of these models.  It is also not clear that the Applicant had possession of any such assessment model, that would allow the applicant to create a system in which user preferences may be used to automatically determine if the “DR 0.1” or “DR 0.2” models would be the desired model.
Any other discussion within the specification of “DR 0.1” and/or “DR 0.2” simply provides for a discussion of the user interface (see Figure 15 and paragraph 101).
By the amendment dated September 24, 2020, the Applicant has claimed that the “one or more processors” in claim 15 have stored thereon “a DR model”.  However, the specification does not provide enablement for any such model.


Claims 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to 
Particularly, there is no example of what constitutes a “DR model” within the specification.  The first instance of this type of model is in the latter half of paragraph 85 of the PGPUB, where it states that in addition to the RECIST and Gottlieb models: 

Other assessment models may also be available. For example, assessment models that use other measurements, such as volume, area, contrast uptake, standard uptake value (e.g., SUV for PET and PET/CT) may also be used with the systems and methods discussed herein. For purposes of discussion, additional assessment models referred to as "DR" assessment models, in addition to the RECIST and Gottlieb assessment models, are discussed herein. The details of these assessment models, as disclosed in the above noted references and other publicly available documents, are incorporated by reference in their entirety.

The statement that “The details of these assessment models, as disclosed in the above noted references and other publicly available documents, are incorporated by reference in their entirety” has no bearing on “DR models”, as DR models were not discussed above this quote and the incorporation of “other publicly available documents” by reference is an improper incorporation by reference (since there are not specific “other publically available documents” addressed), this statement and/or paragraph of the specification provides no clarification of what is considered a “DR model”, nor does this illustrate that the applicant had possession of such a model at the time of the invention.
Later in the specification (see paragraph 91), there is an example “DR 0.1” model that has been selected with respect to Figure 10.  Paragraph 91 states, “Assuming the DR 0.1 assessment model classifies a disease stage as progressive if the increase in longest diameter assessment scores is more than 25%, the computing system 150 determines that the current disease stage is progressive and indicates such with the notation ‘PD’ shown in FIG. 10.”  This is stated as an assumption and it is unclear if this is an actual assessment model, or if the Applicant is using the acronym “DR” as a placeholder to represent any and all assessment models that are publicly available.  If the latter, then the Applicant fails to meet the written description requirement for any models other than the RECIST and the Gottlieb, as no other models are described in the specification in such a way that it is clear that the Applicant had and/or was aware of such models at the time of the invention.
In Figure 12, there is shown “DR 0.1” and “DR 0.2” as selected in the user interface, but no descriptions of what these models consist of, and therefore, it is not clear to one of ordinary skill in the art how a computing system would perform a method to automatically select any of these models.  It is also not clear that the Applicant had 
Any other discussion within the specification of “DR 0.1” and/or “DR 0.2” simply provides for a discussion of the user interface (see Figure 15 and paragraph 101).
By the amendment dated September 24, 2020, the Applicant has claimed that the “one or more processors” in claim 15 have stored thereon “a DR model”.  However, the specification does not comply with the written description requirement because there are no DR models described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in line 7, “wherein the assessment model is determined based on at least one user preference”.  Claim 15 recites the same limitation in line 6.  As discussed above in the rejection of these claims and this limitation with regard to 35 USC 112(a), the specification does not provide detailed description of what constitutes a “user preference” or how a single or multiple preferences would be used in determining a single (or multiple) assessment models from a plurality of models.  As such, “user preference” and its role in being the basis for “automatically determining an assessment model from a plurality of available assessment models stored in computer memory” is unclear and indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou et al. (US Patent Pub. No. 2008/0037852) in view of Applicant Admitted Prior Art, or AAPA (see bold and italicized quotes below from paragraph 80 of the originally filed specification), based on Official Notice (for creation date of RECIST 1.0) and evidenced by NPL entitled “RECIST 1.1 Training Workshop” (for creation date of RECIST 1.1), further in view of further in view of Habets (US Patent Pub. No. 2008/0228061), and further in view of either one of Ramasubramanian et al. (US Patent Pub. No. 2008/0201174) or Zhengping et al. (entitled “User-Preference-Based Service Selection Using Fuzzy Logic”, published in 2010).
Zhou discloses a computer aided detection and decision support system (see Title).  As this is “computer aided”, it is clear that the system and its associated methods are contained on “one or more hardware processors configured to execute software instructions to cause the computing system to” perform the methods described in Zhou.  These methods include the automatic selection of a particular knowledge model” (see numeral 204 in Figure 2; see paragraph 30 – “The knowledge model 204 may be selected automatically”).  As stated in paragraph 30, the knowledge model 204 could be “e.g., a staging model for lung cancer selected from a plurality of different models.”  As stated in paragraph 27, “For cancer staging, semantic support may be provided for … model-guided TNM (tumor-node-metasis) staging.”  Additionally, the system of Zhou includes an image analysis module 203 that “determines an organ segmentation and performed computer aided detection of lesions, lymph nodes, etc.”  “The clinical decision support module 206 outputs a determined stage of the lung cancer” (see paragraph 30, last two sentences).
However, Zhou does not explicitly teach (1) any specific models that may be used as the knowledge model 204 and/or any specific model-guided TNM staging protocols, which comprise the knowledge model 204.  Therefore, Zhou simultaneously fails to teach any specific rules that may be associated with such a model.  Also, Zhou fails to teach that the image analysis module 203 provides (2) a software-implemented measurement tool to measure dimensions of a lesion that would be segmented by the system, especially since the knowledge models are not defined as requiring such a measurement.  And (3) Zhou fails to teach that an assessment model is automatically chosen from a plurality of models “based on at least one user preference”.

With regard to #1 above, In paragraph 80 of the PGPUB 2017/0046498, herein representative of the specification of the instant application, the Applicant Admits that, “For example, RECIST ("Response Evaluation Criteria In Solid Tumors") is an assessment model that defines when cancer patients improve, stay the same or worsen  during treatments”, that “RECIST has multiple versions”, which reads on “determine an assessment model from a plurality of available assessment models … to apply in determining a disease stage of a patient”.  Here, the “multiple versions” of RECIST are considered distinct assessment models, since they are different versions.  In paragraph 80, the Applicant additionally admits with respect to RECIST that “RECIST has multiple versions each with rules for [1] which lesions qualify for measurement, [2] how the measurements are combined, [3] which previous exam is classified as the comparison exam, etc.”  This teaches that each different version of RECIST each have multiple different rules (see the added [1]-[3] in the quote, in addition to “etc.”, thereby explicitly teaching three different rules, but also explicitly stating that there are more than these three).  This reads directly on “wherein the assessment model is associated with one or more sets of assessment rules”.  It is emphasized that this quote states “RECIST has multiple versions each with rules for [1] which lesions qualify for measurement” and the Applicant also admits in this same paragraph that “For example, RECIST sums a total of longest diameter measurements across the related lesions… For certain types of cancers, RECIST indicates that sums of the short axis measurements of lesions are used … rather than the longest diameter measurements.”  This is the indication of “wherein the assessment model is determined based on at least one preference or rule”.  As such, the Applicant admits that RECIST reads on all of lines 4-7 of claim 1 (with the exception of “stored in computer memory” at lines 4-5.
With respect to lines 8-11, which reads “select a first set of assessment rules from the one or more sets of assessment rules based on characteristics of at least one of [1] a disease of the patient and [2] the patient determined based on DICOM header information of a[t] least one of a plurality of previous examines associated with the patient”; it is noted again that the Applicant admits in paragraph 80 of the PGPUB that “RECIST has multiple versions each with rules for [1] which lesions qualify for measurement”, which reads on “[1] a disease of the patient”, as further evidenced by the admission that “For example, RECIST sums a total of longest diameter measurements across the related lesions… For certain types of cancers, RECIST indicates that sums of the short axis measurements of lesions are used … rather than the longest diameter measurements.”
With respect to lines 12-13, which reads “access, from the plurality of previous exams associated with the patient, previous lesion measurement data that satisfies the first set of assessment rules”; it is noted again that the Applicant admits in paragraph 80 of the PGPUB that “RECIST uses measurements of lesions from multiple exams in order to determine the disease stage of a particular cancer.  … RECIST has multiple versions each with rules for … [3] which previous exam is classified as the comparison exam”.
With respect to lines 14-15, which reads “determine, according to the first set of assessment rules, a baseline assessment score based on the previous lesion measurement data”; it is noted again that the Applicant admits in paragraph 80 of the PGPUB that “RECIST sums a total of longest diameter measurements across the related lesions” and “For certain types of cancers, RECIST indicates that sums of the short axis measurements of lesions are used”.  Additionally, the Applicant admits that “RECIST … compares the longest diameter sum with a longest diameter sum of a previous exam of the patient”.  Therefore, this teaches that the sums of the “longest diameter measurements” and/or the “sums of the short axis measurements” are considered assessment scores (which such interpretation is validated by claim 7 of the instant application), as they are based on the lesion measurement data (i.e., the individual diameter measurements and/or the individual short axis measurements).
With respect to lines 16-19, which reads “determine, according to the first set of assessment rules, a current assessment score based on current lesion measurement data from a latest exam associated with the patient, wherein the latest exam associated with the patient was obtained after the plurality of previous exams associated with the patient”; it is noted that the Applicant admits in paragraph 80 of the PGPUB that “For example, RECIST sums a total of longest diameter measurements across the related lesions…, and compares the longest diameter sum with a longest diameter sum of a previous exam of the patient. The comparison of the longest diameter sums may then be used to determine a disease stage for the patient.”  It is obvious from this quote, and that “compares the longest diameter sum” relates to a current assessment score, which is obviously obtained after “a longest diameter sum of a previous exam of the patient”.
With respect to lines 24-25 and 26-28, which reads “compare the baseline assessment score with the current assessment score in accordance with the determined assessment model” and “determine … a disease stage based on the comparison of the baseline assessment score with the current assessment score in accordance with the determined assessment model and the first set of assessment rules”; it is noted that the Applicant admits in paragraph 80 of the PGPUB that “RECIST … compares the longest diameter sum with a longest diameter sum of a previous exam of the patient. The comparison of the longest diameter sums may then be used to determine a disease stage for the patient”.
With respect to RECIST, the Examiner takes Official Notice that the RECIST 1.0 was devised in February of 2000, and was then improved to RECIST 1.1 just prior to 2010 (as evidenced by the NPL entitled “RECIST 1.1 Training Workshop” supplied by the Office on March 29, 2019) 
It is noted that lines 10-11 are irrelevant because these are a second aspect of a Markush limitation, and it is clear from the above quotes and description of those quotes that the selection of a first set of assessment rules (i.e., longest diameter sum versus sums of the short axis) is determined based on “at least a disease of the patient”.
It would have been obvious to one of ordinary skill in the art to utilize the RECIST method as one “staging model for lung cancer selected from a plurality of different models” (see paragraph 30 of Zhou), as a potential method for the knowledge model of Zhou, because RECIST is a known and commonly used method that is reliable (see RECIST 1.1 Training Workshop), and because the use of one specific disease/tumor staging model to perform the method taught by Zhou over a different, similar staging model would amount to choosing from a finite number of staging models available in the art at the time of the invention, which has previously been held as unpatentable (KSR v. Teleflex).

Regarding #2 above (the use of a software-implemented measurement tool (i.e., lines 19-23 of claim 1)), Habets teaches a method and apparatus providing flexible measurement functionality for medical images (see Title).  Habets teaches in paragraph 32 that a mouse is used to select two locations within a medical image to create a line, such as line 40 in Figure 4A.  Habets then states in paragraph 48 and 49 that once a measurement point or line has been created, a “measurement object 42 is positioned adjacent the graphics object”, for example, as “shown in FIG. 4B with relation to FIG. 4A, namely the measurement value of the measurement object is displayed as exemplary 124 mm.”
It would have been obvious to one of ordinary skill in the art to use an software-implemented measurement tool, as taught by Habets, in order to determine measurements for tumor evaluation, such a RECIST, because “it enables a user of a medical imaging system to easily perform exact and accurate measurements more easily” (see paragraph 15 of Habets).

With regard to #3 above, Ramasubramanian teaches a personalized medical adherence management system (see Title).  As stated in paragraph 9, “there are hundreds of potential interventions and each intervention only works for a small segment of the population, at a particular time, so any single intervention will only have a small impact on overall adherence. This invention seeks to overcome this drawback by first selecting appropriate interventions based on the individual's needs and preferences” and that “a key goal of this invention is to provide a deep level of personalization and adequate frequency in the interventions, but at greatly reduced cost, through automation” (see paragraph 24).
Additionally, Zhengping teaches a “User-Preference-Based Service Selection Using Fuzzy Logic” (see Title).  In section 3.1 and 3.2.1, Zhengping teaches a “selection engine architecture” and “factor definition” process, while section 3.3 defines an engine process.  All of this plays into allowing a user to define pre-defined parameters (i.e., user preferences) that are used by the engine processing aspects of the literature in order to implement a user preference-based web service decision (see IV. Implementation).
It would have been obvious to one of ordinary skill in the art that utilize user preferences to “improve the interaction between users and the selection engine to maximize QoS (Quality of Service) satisfaction” (see lines 1-3 of right column on page 341 of Zhengping), and to implement this in any situation in which multiple factors would need to be considered, such as choosing “a staging model for lung cancer selected from a plurality of different models” (see paragraph 30 of Zhou), in order to optimize a selection process, in order to ensure that “The final selection must also be better than any other options” (see second sentence in first paragraph of right column on page 342 of Zhengping).  While Zhengping teaches this with respect to a choice of hotels, Ramasubramanian teaches utilizing “the individual's needs and preferences” within a medical-based system, in which it would be obvious for the same reasons.

With regard to “determine and output a disease stage based on the comparison of the baseline assessment score with the current assessment score in accordance with the determined assessment model and the first set of assessment rules”, it is re-iterated that Zhou teaches that “The clinical decision support module 206 outputs a determined stage of the lung cancer” (see paragraph 30, last two sentences), and the description above of the RECIST method (and its incorporate with Zhou as one model to be used as the staging model) would result in Zhou outputting a disease stage as claimed.

Regarding claims 3, 6 and 16, AAPA in paragraph 80 states that “RECIST has multiple versions each with rules for [1] which lesions qualify for measurement, [2] how the measurements are combined” and “For example, RECIST sums a total of longest diameter measurements across the related lesions … and compares the longest diameter sum with a longest diameter sum of a previous exam of the patient. The comparison of the longest diameter sums may then be used to determine a disease stage for the patient. For certain types of cancers, RECIST indicates that sums of the short axis measurements of lesions are used in order to determine the disease stage, rather than the longest diameter measurements.”  This teaches that RECIST includes one or more sets of assessment rules (e.g., rules that determine whether to use a longest diameter sum versus the sums of the short axis measurements), and that a distinction between when to use one of these versus the other is known “for certain types of cancers” and/or “[1] which lesions qualify for measurement”.
Regarding claims 7-8 and 17-18, AAPA in paragraph 80 states that “It is re-iterated that the RECIST assessment model “compares the longest diameter sum with a longest diameter sum of a previous exam of the patient. The comparison of the longest diameter sums may then be used to determine a disease stage for the patient.”  In other words, this teaches that RECIST determines a baseline assessment score (i.e., a longest diameter sum of a previous exam), which reads on claim 7; that it determines a current assessment score (i.e., a longest diameter sum of a previous exam), which reads on claim 8.
Regarding claims 9-10 and 19-20, AAPA in paragraph 80 states that “For example, RECIST sums a total of longest diameter measurements across the related lesions … and compares the longest diameter sum with a longest diameter sum of a previous exam of the patient. The comparison of the longest diameter sums may then be used to determine a disease stage for the patient. For certain types of cancers, RECIST indicates that sums of the short axis measurements of lesions are used in order to determine the disease stage, rather than the longest diameter measurements.”  This teaches that RECIST includes one or more sets of assessment rules (e.g., a longest diameter sum versus the sums of the short axis measurements), and that a distinction between when to use one of these versus the other is known “for certain types of cancers”.  With this in mind, it is obvious that a sum of short axis lengths of lesions may be used instead of longest diameter sums.  Therefore, the description in the rejection of claims 7 and 8 immediately above directly applies to the rejections of claims 9 and 10, except with “longest diameter sum” replaced with “sums of the short axis measurements”.

Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou in view of AAPA, Official Notice and the NPL, Habets and either one of Ramasubramanian or Zhengping as applied to claim 3 above, and further in view of Eisenhauer et al. (“New response evaluation criteria in solid tumours: Revised RECIST guideline (version 1.1); 2009) – herein referred to as Eisenhauer.
Zhou in combination with the above stated references is previously described with regard to claim 3.  While AAPA makes it clear that “For certain types of cancers, RECIST indicates that sums of the short axis measurements of lesions are used” in place of the longest diameter sums, AAPA does not specify for which types of cancers this would relate.
Eisenhauer teaches the revised RECIST guidelines that were updated in 2009, which are referred to as RECIST 1.1.  Under RECIST 1.1, “Lymph nodes merit special mention since they are normal anatomical structures which may be visible by imaging even if not involved by tumour. As noted in Section 3, pathological nodes which are defined as measurable and may be identified as target lesions must meet the criterion of a short axis of P15mm by CT scan. Only the short axis of these nodes will contribute to the baseline sum. The short axis of the node is the diameter normally used by radiologists to judge if a node is involved by solid tumour” (see first full paragraph in right column on page 232).  “A sum of the diameters (longest for non-nodal lesions, short axis for nodal lesions) for all target lesions will be calculated and reported as the baseline sum diameters. If lymph nodes are to be included in the sum, then as noted above, only the short axis is added into the sum” (see third full paragraph in right column on page 232).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the short axis for lymph nodes (i.e., nodal lesions) and the long diameter for solid tumors (i.e., non-nodal lesions) when utilizing the RECIST techniques, as this is explicitly what RECIST intends for practitioners to use based on the revised guidelines issued in 2009, as evidenced by Eisenhauer.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou in view of AAPA, Official Notice and the NPL, Habets and either one of Ramasubramanian or Zhengping as applied to claim 6 above, and further in view of Reicher et al. (US Patent Pub. No. 2006/0106642) and further evidenced by Eisenhauer.
Zhou in combination with the above stated references is previously described with regard to claim 6.  However, none of these references explicitly teach that an audible or visual indication to a user is triggered if a longest diameter or a short axis does not satisfy an assessment rule, as claimed.
Reicher teaches systems and methods for matching, naming, and displaying medical images (see Title).  In paragraph 31, it states that “a user-defined display rule might store a rule that triggers certain warnings or displays” and then adds that “User-defined display rules may also refer to other image processing functions, such as edge enhancement and automated image analysis functions.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to trigger a warning or display when the image analysis function of determining a longest diameter or a short axis is outside of the rules prescribed by RECIST 1.1 (“All other pathological nodes (those with short axis P10mm but <15 mm) should be considered non-target lesions. Nodes that have a short axis <10mm are considered non-pathological and should not be recorded or followed” – see first full paragraph in right column on page 232 of Eisenhauer).  In the combination the rules of RECIST relate to the use of a longest diameter or a short axis, and specific criteria have been created based on RECIST 1.1.  Therefore, It would be obvious that “a user-defined display rule might store a rule that triggers certain warnings or displays” and that by “User-defined display rules may also refer to … image analysis functions” would relate to these rules within the combination.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou in view of AAPA, Official Notice and the NPL, Habets and either one of Ramasubramanian or Zhengping, and Reicher as evidenced by Eisenhauer as applied to claim 11 above, and further in view of Fors et al. (US Patent Pub. No. 2007/0168223).
The rejection immediately above with respect to claim 11 describes the combination of Zhou with the other references.  However, none of these references teach to allow a user to override a prescribed rule.
Fors teaches a configurable clinical information system and method of use (see Title).  Fors teaches that “In certain embodiments, a rule interface 330 is present. The rule interface 330 allows a user to define, specify, create, modify, adjust, display, cancel, suspend, override, and/or remove one or more rules included in the rules engine 310… As another example, a physician may suspend or override a rule from being evaluated for a particular patient because of the patient's particular condition or circumstances” (see paragraph 103).
It would have been obvious to one of ordinary skill in the art at the time of the invention to allow a user to override a rule within a medical information system, as taught by Fors, and to incorporate such a feature into the system of the combination of previously described references, in order to factor in any special situations that may pertain to a specific patient (see the quote example from paragraph 103 of Fors).

Claims 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou in view of AAPA, Official Notice and the NPL, Habets and either one of Ramasubramanian or Zhengping, and Reicher as evidenced by Eisenhauer as applied to claim 11 above, and further in view of Herron et al. (US Patent Pub. No. 2006/0063999).
The rejection immediately above with respect to claim 11 describes the combination of Zhou with the other references.  However, none of these references teach to utilize a colors to designate segments that meet a rule.
Herron teaches a display method in which “When a particular value is within tolerance, all three forms of indicators are displayed in a first color, such as blue (e.g., the vertical value). When a value for a particular dimension is outside of tolerance, it is displayed in a second color, such as yellow” (see paragraph 46).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a first color for dimensions that meet the requirements as defined by RECIST 1.1 (see Eisenhauer) and a second color for dimensions that are outside of the requirements, as Herron teaches a display method in which values within a tolerance are a first color while values outside a tolerance are a second color, thereby providing an easily understandable user interface.


Claims 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou in view of AAPA, based on Official Notice as evidenced by NPL entitled “RECIST 1.1 Training Workshop”, further in view of Habets, and either one of Ramasubramanian or Zhengping, and further in view of Gottlieb et al. (entitled “Semiquantitative Visual Approach to Scoring Lung Cancer Treatment Response Using Computed Tomography: A Pilot Study”, published in 2009).
Zhou in view of AAPA, based on Official Notice as evidenced by NPL entitled “RECIST 1.1 Training Workshop”, further in view of Habets, and either one of Ramasubramanian or Zhengping was described in great detail above with respect to claim 1.  Claim 15 differs from claim 1 in that it recites “the plurality of available assessment models including two or more selected from the group consisting of the RECIST model, the Gottlieb model and a DR model”.  The RECIST model is already addressed in the description of the rejection of claim 1 with respect the AAPA and Official Notice evidence by the NPL “RECIST 1.1 Training Workshop”.
Gottlieb teaches a “Semi-quantitative Visual Approach to Scoring Lung Cancer Treatment Response Using Computed Tomography”, in which the article describes a comparison of “a newly developed semi-quantitative visual scoring (SVS) method with the current standard, the Response Evaluation Criteria in Solid Tumors (RECIST) method” (see “Objective” in the Abstract).  The first paragraph of this article discusses briefly both the World Health Organization (WHO) scoring system and the RECIST scoring system (e.g., ”The WHO scoring system uses 2 orthogonal dimensions of lesion size as a surrogate for volume, and the RECIST scoring system has been recently widely adopted because of simpler 1-dimensional measurements of lesions with an equivalent level of agreement between readers”).  Gottlieb states in the first full paragraph in the right column on page 743, “We developed a semi-quantitative visual scoring (SVS) method for advanced lung cancer tumor response to chemotherapy for CT, which relies on a visual assessment using an ordinal scale to score the magnitude of lesion size change between sequential scans”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any one of the RECIST scoring system, the WHO scoring system and the SVS (as created by Ronald H. Gottlieb, therefore the “Gottlieb” scoring system) as the “plurality of different models” within the statement of Zhou that states that the knowledge model 204 could be “e.g., a staging model for lung cancer selected from a plurality of different models” (see paragraph 30).

Regarding claim 16, AAPA in paragraph 80 states that “RECIST has multiple versions each with rules for [1] which lesions qualify for measurement, [2] how the measurements are combined” and “For example, RECIST sums a total of longest diameter measurements across the related lesions … and compares the longest diameter sum with a longest diameter sum of a previous exam of the patient. The comparison of the longest diameter sums may then be used to determine a disease stage for the patient. For certain types of cancers, RECIST indicates that sums of the short axis measurements of lesions are used in order to determine the disease stage, rather than the longest diameter measurements.”  This teaches that RECIST includes one or more sets of assessment rules (e.g., rules that determine whether to use a longest diameter sum versus the sums of the short axis measurements), and that a distinction between when to use one of these versus the other is known “for certain types of cancers” and/or “[1] which lesions qualify for measurement”.
Regarding claims 17-18, AAPA in paragraph 80 states that “It is re-iterated that the RECIST assessment model “compares the longest diameter sum with a longest diameter sum of a previous exam of the patient. The comparison of the longest diameter sums may then be used to determine a disease stage for the patient.”  In other words, this teaches that RECIST determines a baseline assessment score (i.e., a longest diameter sum of a previous exam), which reads on claim 7; that it determines a current assessment score (i.e., a longest diameter sum of a previous exam), which reads on claim 8.
Regarding claims 19-20, AAPA in paragraph 80 states that “For example, RECIST sums a total of longest diameter measurements across the related lesions … and compares the longest diameter sum with a longest diameter sum of a previous exam of the patient. The comparison of the longest diameter sums may then be used to determine a disease stage for the patient. For certain types of cancers, RECIST indicates that sums of the short axis measurements of lesions are used in order to determine the disease stage, rather than the longest diameter measurements.”  This teaches that RECIST includes one or more sets of assessment rules (e.g., a longest diameter sum versus the sums of the short axis measurements), and that a distinction between when to use one of these versus the other is known “for certain types of cancers”.  With this in mind, it is obvious that a sum of short axis lengths of lesions may be used instead of longest diameter sums.  Therefore, the description in the rejection of claims 7 and 8 immediately above directly applies to the rejections of claims 9 and 10, except with “longest diameter sum” replaced with “sums of the short axis measurements”.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou in view of AAPA, Official Notice and the NPL, Habets and either one of Ramasubramanian or Zhengping as applied to claim 16 above, and further in view of Reicher et al. (US Patent Pub. No. 2006/0106642) and further evidenced by Eisenhauer.
Zhou in combination with the above stated references is previously described with regard to claim 16.  However, none of these references explicitly teach that an audible or visual indication to a user is triggered if a longest diameter or a short axis does not satisfy an assessment rule, as claimed.
Reicher teaches systems and methods for matching, naming, and displaying medical images (see Title).  In paragraph 31, it states that “a user-defined display rule might store a rule that triggers certain warnings or displays” and then adds that “User-defined display rules may also refer to other image processing functions, such as edge enhancement and automated image analysis functions.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to trigger a warning or display when the image analysis function of determining a longest diameter or a short axis is outside of the rules prescribed by RECIST 1.1 (“All other pathological nodes (those with short axis P10mm but <15 mm) should be considered non-target lesions. Nodes that have a short axis <10mm are considered non-pathological and should not be recorded or followed” – see first full paragraph in right column on page 232 of Eisenhauer).  In the combination the rules of RECIST relate to the use of a longest diameter or a short axis, and specific criteria have been created based on RECIST 1.1.  Therefore, It would be obvious that “a user-defined display rule might store a rule that triggers certain warnings or displays” and that by “User-defined display rules may also refer to … image analysis functions” would relate to these rules within the combination.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou in view of AAPA (see bold and italicized quotes below from paragraph 80 of the originally filed specification), based on Official Notice (for creation date of RECIST 1.0) and evidenced by NPL entitled “RECIST 1.1 Training Workshop” (for creation date of RECIST 1.1), and further in view of either one of Ramasubramanian, and further in view of Rather et al. (US Patent Pub. No. 2002/0065466).
Zhou discloses a computer aided detection and decision support system (see Title).  As this is “computer aided”, it is clear that the system and its associated methods are contained on “one or more hardware processors configured to execute software instructions to cause the computing system to” perform the methods described in Zhou.  These methods include the manual selection of a knowledge model (see numeral 204 in Figure 2; see paragraph 30 – “The knowledge model 204 may be selected automatically… or manually”).  As stated in paragraph 30, the knowledge model 204 could be “e.g., a staging model for lung cancer selected from a plurality of different models.”  As stated in paragraph 27, “For cancer staging, semantic support may be provided for … model-guided TNM (tumor-node-metasis) staging.”  “The clinical decision support module 206 outputs a determined stage of the lung cancer” (see paragraph 30, last two sentences).
However, Zhou does not explicitly teach (A) that any specific model would have one or more assessment rules associated with each of the plurality of assessment models.  Also, Zhou fails to teach (B) automatically receiving updates via a push or pull architecture and applying the updates to the models and use of these updates, and (C) Zhou fails to explicitly teach the manual selection of a plurality of assessment models to be applied.

With regard to (A) above, In paragraph 80 of the PGPUB 2017/0046498, herein representative of the specification of the instant application, the Applicant Admits (AAPA) that, “For example, RECIST ("Response Evaluation Criteria In Solid Tumors") is an assessment model that defines when cancer patients improve, stay the same or worsen  during treatments”, that “RECIST has multiple versions”, which reads on “determine an assessment model from a plurality of available assessment models … to apply in determining a disease stage of a patient”.  Here, the “multiple versions” of RECIST are considered distinct assessment models, since they are different versions.  In paragraph 80, the Applicant additionally admits with respect to RECIST that “RECIST has multiple versions each with rules for [1] which lesions qualify for measurement, [2] how the measurements are combined, [3] which previous exam is classified as the comparison exam, etc.”  This teaches that each different version of RECIST each have multiple different rules (see the added [1]-[3] in the quote, in addition to “etc.”, thereby explicitly teaching three different rules, but also explicitly stating that there are more than these three).  This reads directly on “retrieving one or more assessment rules associated with each of the plurality of assessment models from the computer memory”.
With respect to RECIST, the Examiner takes Official Notice that the RECIST 1.0 was devised in February of 2000, and was then improved to RECIST 1.1 just prior to 2010 (as evidenced by the NPL entitled “RECIST 1.1 Training Workshop” supplied by the Office on March 29, 2019) 
It would have been obvious to one of ordinary skill in the art to utilize the RECIST method as one “staging model for lung cancer selected from a plurality of different models” (see paragraph 30 of Zhou), as a potential method for the knowledge model of Zhou, because RECIST is a known and commonly used method that is reliable (see RECIST 1.1 Training Workshop), and because the use of one specific disease/tumor staging model to perform the method taught by Zhou over a different, similar staging model would amount to choosing from a finite number of staging models available in the art at the time of the invention, which has previously been held as unpatentable (KSR v. Teleflex).

With regard to (B) above, Ramasubramanian teaches a personalized medical adherence management system (see Title).  Paragraph 74 states the following:
FIG. 5 illustrates the intervention, response and adaptation process in the preferred embodiment. At pre-determined times, the system automatically initiates a scan, 81, of the user database, 83, which contains the user's profile data and other imported data, and compares it to published medical guidelines for screening, prevention, diagnosis and treatment (ref 11), 82 which are stored in a phase-state database 80 which comprises conditions, regimens and processes. The phase-state database 80 may have hundreds of conditions broken down to phases and stages, and will be continuously maintained--as and when new treatments are recommended or new conditions are added by recognized medical authorities. If a set of disease states is updated in the phase-state database 80, while the patient is already in a particular stage of the previous version of the same disease, as part of the migration, the system has rules for dealing with patients in different stages and switching those patients to make use of the updated phase-state database 80 where appropriate.

This paragraph teaches that “The phase-state database 80 may have hundreds of conditions broken down to phases and stages, and will be continuously maintained”, which implies that the database is continuously updated as new “medical guidelines for screening, prevention, diagnosis and treatment” are published. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate updating database of plurality of assessment models (as taught by Zhou) continuously with updated “published medical guidelines for screening, prevention, diagnosis and treatment” (see taught by Ramasubramanian) in order to keep the system up to date and providing the most relevant data and analysis tools available to the doctors and patients using the database, thereby creating an efficient and useful system that will not become outdated and inaccurate and medicine progresses and improves.
It would have been obvious to one of ordinary skill in the art that such updates would be either one of via a push architecture (e.g., when a client requests work from a server) or a pull architecture (e.g., when the server requests work), as these two options cover all possibilities (i.e., the updates are either requested or they are automatic).

With regard to (C) above, Rather teaches a method and apparatus for high-resolution detection and characterization of medical pathologies (see Title) and “particularly, the present invention relates to the detection and identification of cancer in organs or tissues” (see paragraph 1), and it “permits the detection and identification of cancer by an intelligently trained evaluation system” (see Abstract).  Rather proposes that “the actual identification of medical pathologies such as cancerous tissue preferably uses more than one of these identification methods in conjunction. With the use of multiple identification methods, the reliability of the evaluation is improved” (see paragraph 28).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize more than one of the “a staging model for lung cancer selected from a plurality of different models (see paragraph 30 Zhou), as Rather teaches that “With the use of multiple identification methods, the reliability of the evaluation is improved” (see paragraph 28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554.  The examiner can normally be reached on M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M KISH/           Primary Examiner, Art Unit 3799